PETERS, J.
After a jury convicted the defendant, Mason Godfrey, of intimidation of a public official, a violation of La.R.S. 14:122, and after the trial court sentenced him on that offense,1 the State of Louisiana (state) charged the defendant by bill of information as a fourth offender, in violation of La.R.S. 15:529.1. The trial court subsequently adjudicated the defendant as a fourth felony offender and sentenced him to serve twenty-five years at hard labor, without benefit of probation, parole, or suspension of sentence. After the trial court rejected his motion to reconsider his sentence, the defendant perfected this appeal, asserting three assignments of error. For the following reasons, we reverse the adjudication and remand the matter to the trial court for further proceedings. We do so because, in State v. Godfrey, 08-828 (La.App. 3 Cir. 2/18/09), 4 So.3d 265, 2009 WL 382760, we reversed the defendant’s conviction for the predicate offense, intimidation of a public official, entered a verdict of guilty to the lesser and included offense (threatening a public official, a violation of La.R.S. 14:122.2), and remanded the matter to the trial court for sentencing on the lesser and included offense. This reversal of the underlying conviction requires that we vacate the habitual offender adjudication and sentence and renders the defendant’s assignments of error moot.
DISPOSITION
For the foregoing reasons, we vacate the defendant’s adjudication as a fourth felony offender as well as the sentence imposed. We remand the matter to the trial court for further proceedings.
REVERSED AND REMANDED.

. The trial court sentenced the defendant to serve three years at hard labor.